Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 1 of 14

SEP 1 7 2020

-S. DISTRICT COURT
ISTRICT OF TEXAS

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Western District of Texas

 

  
 

United States of America
Vv.

JAYLYN CHRISTOPHER MOLINA(1),
KRISTOPHER SEAN MATTHEWS (2)

Case No. SET ZO WU" 28

Smee ee ee ee ee

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of MARCH 2020 to Present inthe county of Bexar in the

Wester n District of Texas , the defendant(s) violated:
Code Section Offense Description

18/2339B Conspiracy to provide material support to a designated foreign terrorist
organization.

PENALTIES:
20 years imprisonment; $250,000 fine; Lifetime of supervised release;
$100 mandatory special assessment

This criminal complaint is based on these facts:

[) Continued on the attached sheet.

BURKE.JAMES.D.H60X39C67 ae,
2020.09.16 14:22:55 -05'00' :

Complainant's signature

James D. Burke, SA, FBI

Printed name and title

 

 

| Sworn to before me and signed in my presence.
worn to telephonically and signed electronically.

Date: 7/1? [2072 He (Life —

lyfe 's signature
City and state: San Antonio, Texas enry doy hero en emporad, US Magistrate Judge

/ Printed name and title

 
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 2 of 14

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, James D. Burke, after being duly sworn, depose and state as follows:

1. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), assigned
to the San Antonio Field Office, Joint Terrorism Task Force (“JTTF”). I have been an FBI
Special Agent since 2017. Prior to obtaining employment with the FBI, I worked as a Special
Agent with the North Carolina State Bureau of Investigation where I received numerous hours of
law enforcement training. This training covered topics such as homicide investigations, child
abuse investigations, financial crime investigations, computer crimes investigations, drug
investigations, arson investigations, crime scene investigations, evidence collection, and search
warrant writing. I have experience in writing search warrants and court orders and have
investigative experience which has resulted in felony arrests and convictions. I have questioned
suspects, interviewed witnesses and participated in investigations that have resulted in successful
prosecutions, and as a result, have gained considerable experience.

2. This affidavit is submitted in support of a criminal complaint charging Jaylyn
Christopher Molina, (hereinafter referred to as “Molina”), and Kristopher Sean Matthews
(hereinafter referred to as “Matthews”) with a violation of 18 U.S.C. § 2339B, conspiracy to
provide material support to a designated foreign terrorist organization (hereinafter “FTO”).

3. Molina is a United States citizen who resides in Cost, Texas. He also calls himself
“Abdur Rahim.”
4. Matthews is a United States citizen who resides in Elgin, South Carolina.

Matthews has also called himself ‘‘Ali Jibreel.”

5. I have personally participated in this investigation and have witnessed many of
the facts and circumstances described herein. I have also received information related to this
investigation from other law enforcement. The statements contained in this affidavit are based on
my own observations, review of documents, recordings, and reliable information provide to me
by other law enforcement.

6. This affidavit is being submitted for the limited purpose of obtaining a criminal
complaint and arrest warrant. As a result, it does not include each and every fact observed by me
or known to the government. This affidavit summarizes the content of certain recorded
communications, which were recorded pursuant to the consent of at least one party to the
communication. The majority of these recorded communications were in English, and some of
the communications were in Arabic. When I assert that a statement was made by an individual,
that statement is described in substance and in part, but my assertion is not intended to constitute
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 3 of 14

a verbatim recitation of the entire statement. When I assert that a communication was made on a
certain date, ] mean that the communication was made “on or about” that date.

I, The Relevant Statutes and the Designated FTO

7. Pursuant to 18 U.S.C. § 2339B, it is unlawful for any person to conspire to
provide material support or resources to a designated FTO. To violate this statute, a person must
have knowledge that the organization is a designated foreign terrorist organization, or that the
organization had engaged in and was engaging in terrorist activity, as that term is defined in §
212(a)(3)(B)(iii) of the Immigration and Nationality Act (“INA”), or terrorism, as that term is
defined in § 140(d)(2) of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989.
The term material support or resources includes, but is not limited to, any tangible property,
service, including currency or monetary instruments, or financial securities, financial services,
lodging, training, expert advice or assistance, safehouses, false documentation or identification,
communications equipment, facilities, weapons, lethal substances, explosives, personnel, and
transportation. 18 U.S.C. § 2339A(b)(1).

8. On or about October 15, 2004, the United States Secretary of State designated al-
Qaeda in Iraq (hereinafter “AQI”), then known as Jam’at al Tawhid wa’al-Jihad, as an FTO
under Section 219 of the INA and as a Specially Designated Global Terrorist under section 1(b)
of Executive Order 13224. On or about May 15, 2014, the Secretary of State amended the
designation of AQI as an FTO under Section 219 of the INA and as a Specially Designated
Global Terrorist entity under section 1(b) of Executive Order 13224 to add the alias Islamic State
of Iraq and the Levant (“ISIL”) as its primary name. The Secretary also added the following
aliases to the FTO listing: the Islamic State of Iraq and al- Sham (“ISIS”, which is how the
organization will be referenced herein), the Islamic State of Iraq and Syria (“ISIS”), ad-Dawla al
Islamiyya fi al-‘Iraq wa-sh’Sham, Daesh, Dawla al Islamiya, and Al-Furqan Establishment for
Media Production. On or about September 21, 2015, the Secretary added the following aliases to
the FTO listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a designated FTO.

II. Molina and Matthews’s Use of Online Platforms

9, In or about May 2019, an online chat group was created, using a commercially
available encrypted messaging application. This platform is identified herein as Encrypted
Application # 1. One could become a member of Encrypted Application # 1 only if invited by
an existing member and only following vetting by Matthews, Confidential Human Source # 1
(CHS#1), another trusted member, or, after he was admitted, Molina.' This vetting assured,
among other things, that admitted members supported the ideology of ISIS.

10. Molina, Matthews and other persons used Encrypted Application # 1, among
other things, to promote radical Islamic ideology and to communicate, to share information, and
to discuss conducting terrorist attacks in the United States and overseas on behalf of ISIS.
Comments, messages, images, videos, and other materials posted to Encrypted Application # |

 

1 CHS # 1 has been compensated for services rendered to the FBI. CHS # | has been credible and reliable and has
always been found to be consistent with other sources, including direct platform observation and other CHS and
online covert employee (OCE) reporting.

2
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 4 of 14

were available to other persons who had access to this platform. Access to Encrypted
Application # 1 was restricted and by invitation only. Matthews is one of Encrypted Application
# 1’s administrators, and together with the other administrators, he restricted access to the
platform only to persons who shared his extremist Islamic ideology and supported ISIS. Between
approximately March 2020 and August 2020, there were approximately 20-30 persons who were
active on Encrypted Application # 1. In addition to these users, the FBI made use of online
covert employees (OCEs) and confidential human sources (CHSs) to monitor communications
and materials posted on Encrypted Application # 1.

11. In or about August 2019, Matthews, using a commercially available encrypted
messaging application, contacted OCE # 1, who he believed be to an ISIS facilitator located
outside the United States, for assistance in traveling to Syria. Matthews identified himself and
stated, “I’m hearing you will be our guide, we want overseas and eventually sham [Arabic term
referring to the geographic area in and around Syria] inshallah [Arabic term meaning if God
wills it] to fulfil the prophecy of the caliphate.” This affiant knows that supporters of ISIS use the
term “the caliphate” to refer to the supposed caliphate created and announced by ISIS.

12, In or about April 2020, the FBI became aware that Molina became a member of
the chat group on Encrypted Application # 1.

13. In addition to Encrypted Application # 1, the FBI has identified other online
social media platforms, both encrypted and unencrypted, that Molina and Matthews used. Molina
and Matthews used these platforms, among other things, to communicate with each other
individually or as a group, to radicalize and recruit other online users to join ISIS, as a means for
providing material support to ISIS, and as a means of facilitating the other offense conduct
further described herein.

Ill. Mbolina’s Efforts to Radicalize and Recruit to ISIS Other Persons

14. On multiple occasions, in or about March and April, 2020, Molina posted Usama
bin Laden’s November 2002 Letter To America on a commercially available social media
platform (Social Media Application # 1). This posting was available to the public. According to
open source reports, this letter is jihadist propaganda that purports to offer justifications for the
killings of Americans and the 9/11 terrorist attacks. There also are numerous publically
available social media posts on Social Media Application # | in which Molina writes about ISIS,
violent jihad, and identifies America as his enemy. For example, on or about April 21, 2020,
Molina wrote, “You are my enemy [America] and never will I wear your flag ... but I will raise
the black flag of Allah! The Flag of Tawheed [Arabic term meaning the oneness of God]. Allahu
Akbar...” With this post, Molina attached three pictures to include a white bird in flight, holding
an ISIS flag. In another post, on or about May 10, 2020, Molina wrote “Let it be clear, 1 am
against America, America is my enemy. And the moment I took Shahadaah [Arabic term
meaning testament of faith], I was no longer an American but a servant of Allah, a Muslim.”

15. | Onor about April 8, 2020, Molina, using Social Media Application # 1, posted a
picture of a foreign fighter holding a large weapon and looking up at fighter planes flying over
him. Molina captioned this picture with a quote from the Quran that read, “When the believers
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 5 of 14

saw the war parties, they said: ‘This is what Allah and his Messenger had promised u, and
Allahand His Messengers spoke the truth. And it increased them only in faith and submission.
Molina also stated on Social Media Application # 1, “Makes me want to go fight with my
brothers.” He also stated on the same social media application, “The oppression of our Ummah
[Arabic term meaning Islamic community] anger me. We are one Ummah, One body. Don’t
think a lot of brothers understand it.” Molina said that he was surprised how many brothers are
against it. He said he hoped that Allah will “wake them up” and stated that these people are
hypocrites. Molina said that during the Prophet Muhammad’s time “when they were called for
jihad and they didn’t go...They are one and the same. But I pray they open their eyes before its
too late. The ummah is bleeding badly.”

39

16. Onor about April 9, 2020, Molina, using Social Media Application # 1, posted a
picture of a young child crying on the ground, with blood next to his feet. Using this picture,
Molina referenced a six month old child that was recently hit by a stone. Molina then wrote, “[I]f
the call is made in my lifetime to go an fight these Kiffrs [Arabic term meaning infidels], I’m
going . . . These devils will soon see the Black Flags Raised.” Your affiant knows that the ISIS
flag is predominantly black and is sometimes referred to as the Black Flag.

17. Onor about April 18, 2020, Molina, using Social Media Application # 1, posted a
picture on a commercially available social media application of what appears to be a mujahedeen
soldier, holding a high powered rifle with two children. Molina captioned this as a “Father
saying goodbye to his two children before heading out and fighting the oppressors.” Molina
also posted a picture of a father with a headdress kissing a younger male wearing a headdress.
The picture had the footnote, “Be good to your parents because when there not here anymore
you’ll realize what a blessing they was for you (crying emoji’s).”

18. Onor about April 29, 2020 using Social Media Application # 1, Molina shared
meme images of an AK-47 accompanied by text stating, “There is no such thing as ‘a possession
of a firearm by a felon’ in Islam and in the Prophetic Methodology of the Khalifate. It is Sunnah
[Arabic term meaning examples of the Prophet Mohamed’s sayings] to train in weaponry.” In
the comments section, Molina was asked by another individual if he had a weapon, to which
Molina replied, “[N]ot yet akhi [Arabic term meaning brother].”

19. | Onor about May 3, 2020, using Social Media Application # 1, Molina posted a
reference to the “Constants of Jihad” and cited Sheikh Anwar Al Awlaki.? Anwar Al Awlaki was
a leader of Al Qaeda in the Arabian Peninsula (AQAP), a designated foreign terrorist
organization. Al Awlaki was killed in a U.S. drone strike in Yemen in 2011.

20. Onor about May 10, 2020, using Social Media Application # 1, Molina wrote that
until he is able to meet his brothers on the battlefield to fight in the cause of Allah, he will be in
the “belly of the beast,” continuing to raise awareness and attempt to awaken brothers by
reminding them of jihad. At the end of the post, he stated, “Let it be clear, I am against America,

 

? Prior to Anwar Al Awlaki’s death by a U.S. drone strike in Yemen in 2011, Al Awlaki created numerous online
lectures advocating for violent jihad. In my knowledge and experience, Al Awlaki’s lectures such as, “Constants on
the Path of Jihad,” have been instrumental in the radicalization of Islamic converts who later attempted to carry out
attacks against the United States on behalf of terrorist organizations.

4
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 6 of 14

America is my enemy. And the moment I took Shahadaah [Arabic term meaning the Islamic
profession of faith], I was no longer an American but a servant of Allah, a Muslim.” Several
users of this social media application responded to this, including an individual who encouraged
hijra.? Molina responded to this encouragement with the comment: “The second I get my affairs
straighten and money to get me set up. The Lions Den will be my destination. And I won’t look
back to this place, ONCE.” In my knowledge and experience, the Land of the Lion is a common
term used by ISIS adherents to describe ISIS territory.

21. Onor about May 28, 2020, Molina, using Social Media Application # 2, posted an
extremely graphic photo collage of the murder of an American citizen by ISIS. This post was
available to the public.

22. | Onor about May 10, 2020, Molina used Encrypted Application # 1 to post
manuals on how to train with an AK-47. There were additional posts that had black flags,
soldiers holding large weapons, and pictures of various scenes accompanied by Quranic verses
supportive of jihad. Regarding a black flag with white lettering on it, similar to the Al-Qaeda
flag, another user of Encrypted Application # 1 asked Molina if he supported Al-Qaeda. Molina
responded that he did. These posts were available to any person granted access to the chat group
on Encrypted Application # 1, Between approximately May and August 2020, there were
approximately 19 persons, not including OCEs and CHSs, who had access to the chat group on
Encrypted Application # 1. During this same period, there were approximately 6 OCEs and 6
CHSs who had access to the chat group on Encrypted Application # 1.

23. Onor about May 14, 2020, Molina used Encrypted Application # 1 to post
additional pictures of ISIS fighters and flags. Molina inquired about the accuracy of high-
powered weapons. Molina states he did not have a lot of experience with weapons. He stated he
“shot the basic 12 gauge, 30/39, ARI5, SKs. Nothing to big tho.” Molina stated he did not own
any weapons, but indicated, “I can get some HEAT...On the Streets lol.”

24. Onor about May 21, 2020, Molina used Encrypted Application # | to post two
videos. These videos were graphic ISIS propaganda videos from Walayat Dijlah (State of
Dijlah) in Iraq showing attacks on the Iraqi Army. Molina also posted an ISIS propaganda video
that showed ISIS fighters praying.

25. CHS #1 was a member ofa subgroup of Encrypted Application # 1, members of
which included only Molina, Matthews, and CHS # 1. Molina and Matthews believed CHS # 1
was a like-minded Islamic extremist. On or about June 4, 2020, Molina used this subgroup to
send several voice messages to Matthews and CHS # 1, stating that he had been “sharing the
knowledge.” Molina stated that he met a 16-year-old “brother” on social media who showed
interest in ISIS. Molina stated he planned to message “the young cub” to talk to him. Molina
went on to state that there are some other people from his area that are liking his social media
posts and that he must continue to spread the truth.

 

3 Arabic term meaning migration to an Islamic Land. In my knowledge and experience, ISIS supporters commonly
refer to hijra as leaving Dar al Kufar (Land of the Non-believers) to emigrate and join ISIS overseas.

5
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 7 of 14

IV. Matthews and Molina Pledged Allegiance to ISIS

26. | Onor about November 27, 2019, Matthews, using a commercially available
encrypted messaging application, provided OCE # 1 a video in which he pledged bayat to ISIS.
Bayah or bayat is an Islamic term that means “pledge of allegiance” and is often used to take an
oath of allegiance to a leader of a specific group. In his video, Matthews pledged allegiance to
Abu Ibrahim al-Hashim al-Quraishi, who is the reported leader and self-styled “caliph” of ISIS.
Matthews believed at the time that OCE # 1 was an ISIS facilitator.

27. Onor about May 28, 2020, Matthews used the subgroup of Encrypted Application
# 1 to ask Molina if Molina was going to give bayat to the calipha.4 Only Molina, Matthews,
and CHS # | had access to this subgroup. Matthews noted that it did not mean Molina had to
fight but “you give allegiance to allah and his calipha” and the calipha will get the [bayat] video.
Matthews also told Molina he did not have to do the video, and that there was no pressure.
Molina responded, “Thanks akhi, I'll do that as soon as possible.” Using a commercially
available encrypted messaging application, Molina later provided Matthews and OCE # | a
video-recorded bayat, pledging allegiance to Abu Ibrahim al-Hashimi al-Qurashi.

28. Onor about May 29, 2020, using a commercially available encrypted messaging
application, Molina sent a bayat video to OCE # 1, who Molina believed was an ISIS facilitator.
In the video, Molina identified himself and said he wanted to give his bayat to Abu Ibrahim al-
Hashimi al-Qurashi. He continued the video by asking Allah to continue to guide those on the
straight path and by stating that he accepted Matthews as his emir in America. OCE # | told
Molina it was a good video and that he had done a good job, which will be reported to the
superior brothers. Emir is an Arabic term meaning a military commander or local chief.

V. Molina Prepared and Shared Propaganda for ISIS

29. In and between late May and July of 2020, Molina, sometimes at Matthews’
direction, posted ISIS propaganda videos to Encrypted Application # | and other platforms,
some of which were publically available. In addition, Molina edited ISIS propaganda videos and
created propaganda in support of ISIS. This propaganda depicted mujahedeen soldiers fighting
and shooting large weapons, explosions, bloodied bodies, graphic beheadings and calls to live
out the Muslim duty of fighting jihad and seeking martyrdom. The FBI learned that the videos
Molina created circulated on some of Molina’s social media pages, as well as among other pro-
ISIS individuals.

30. Onor about May 27, 2020, Molina, using Social Media Application # 1, posted an
ISIS propaganda video on a commercially available social media application. Molina captioned
this video by noting he added audio to the video

31. | Onor about May 29, 2020, in communications on Encrypted Application # 1,
Matthews asked Molina to edit ISIS videos by blurring the ISIS logos that appeared on them.
Matthews and Molina engaged in communications that indicated that they hoped to defeat

 

* Calipha is an Arabic term meaning caliph, who Sunni Muslims historically regarded as the successor to the Prophet
Muhammad. The term has been adopted by ISIS to refer to their leader.

6
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 8 of 14

algorithms used by social media applications to identify and remove extremist materials, and
thereby ensure wider distribution of ISIS propaganda.

32. | Onor about June 2, 2020, Molina used Encrypted Application # 1 to post an ISIS
video he edited by putting a watermark on it. He told members of the Encrypted Application # 1
platform that his watermark was on the video and that they could post it and use it anytime. It is
believed that Molina placed the watermark on the ISIS video so that it would not be identified
and excluded by social media algorithms.

33.. Onor about June 4, 2020, Matthews asked Molina on Encrypted Application # |
to make a slide show video of all Encrypted Application # 1 member chat group social media
profiles and then add a nasheed to it. Nasheed is an Islamic verse or poem that is performed as a
chant. According to open sources, nasheeds have become associated with Islamic extremist
propaganda, including ISIS propaganda. Molina made the video as Matthews directed and
posted it on Encrypted Application # 1 a few days later.

34. | Onor about June 18, 2020, CHS # | used a subgroup of Encrypted Application #
1, members of which included only Molina, Matthews, and CHS # 1, to ask Molina if there was
something Molina would like to do to help ISIS. Molina said he would like to, if possible, “get
deeper into spreading awareness of what’s going on overseas. Exposing kuffar [Arabic term
meaning infidel] and spreading the truth of Islam.” When CHS # | asked Molina if he meant
being the head of a media department, Molina said yes, until he could “go to war..."

35. In or about late June 2020 or July 2020, Molina created a folder on Social Media
Application # 1 titled, “My edited videos and pictures.” Molina also created a channel within
Encrypted Application # 1, which he stated was solely for sharing videos; these videos would
have been available to any person having access to the chat group on Encrypted Application # 1
Both platforms contain ISIS videos that Molina edited.

36. | Onor about July 4, 2020, Molina used Encrypted Application # | to post a video
that Molina stated he had produced. This video featured a lecture from Anwar Al-Awlaki
discussing the proper reason to fight and engage in jihad. Molina said this was the best video Al-
Awlaki had ever made.

VI. Molina and Matthews Discussed Making Hijra

37. At various times, Molina and Matthews discussed traveling to Syria to fight for
ISIS. Molina, Matthews, and others used the term hijrah to describe this activity. Since
approximately August 2019, Matthews has engaged in on-line discussions with others in the chat
group about traveling to Syria.

38. | Onor about May 19, 2020, Molina communicated over Social Media Application
# 1 with OCE # 1. In that communication, Molina stated, “The West and its ideology is not a
place for us akhi. I wanna leave badly I’m willing to depart from loved ones. But I my
grandmother is dear to me and my daughter is dear to me and if live my daughter now, she will
grow up to be a Kafir and end up like her mother ... . 1 will not let my daughter die as that.”
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 9 of 14

OCE # 1 told Molina he understood, wished Molina blessings for his grandmother and daughter
and asked, “Will you stay in the US for a while?” Molina responded, “Allah knows best. I have a
feeling that very soon my hand will let go the two hearts I carry close to me.....Ya Allah...... ”

39. Onor about May 21, 2020, Molina, Matthews, and CHS # | engaged in a group
chat on Social Media Application # 1 in which they discussed hijrah. In this chat, Matthews told
Molina, “that bus gonna leave without u...Can’t turn the plane around lol.” Molina responded, “I
am soon, if its not me catching a plane somewhere, it’s going to be me behind bars spreading the
word.” Expressing his concern about lack of money or a driver’s license, Matthews suggested to
Molina that he could get a job at a restaurant and that hijrah as a whole is not really expensive.

40.  Onor about May 21, 2020, using a subgroup of Encrypted Application # 1,
members of which included only Molina, Matthews, and CHS # 1, the three continued their
discussion about hijrah, The three discussed the cost of plane tickets, who would cover Molina’s
expenses, whether they would travel together, transit points through Turkey, and when they
could expect to start fighting.

41. Onor about June 17, 2020, Matthews used the same subgroup above to
communicate to Molina and CHS # 1 that he wanted to leave sooner than originally planned and
that he was looking at an August 1 departure date.

42. Onor about June 18, 2020, in response to Matthews’s statements, Molina used to
the same subgroup above to state that, while he may not be ready then, it did not mean that he
will not wake up one day and find the courage to leave his daughter and go fight, as he had the
desire.

43, On or about June 27, 2020, Molina used the same subgroup above to
communicate to Matthews and CHS # | that he still wanted to do hijrah, and he indicated to CHS
# 1 that he hoped to be ready when Matthews and CHS # | were ready.

44, Onor about July 12, 2020, Molina used Encrypted Application # | to
communicate that he feared an embarrassing death and hoped to “get out of this hole soon and
join our brothers.”

VII. Molina and Matthews Shared Bomb-Making Information for
Purposes of Planning Possible Attacks on Behalf of ISIS

45. Onor about May 23, 2020, using a subgroup of Encrypted Application # 1,
members of which included only Molina, Matthews, and CHS # 1, Molina posted four issues of
Inspire magazine. Inspire magazine is an online English publication of Al Qaeda in the Arabian
Peninsula that promotes Islamic radicalization and shares information, including bomb-making
instructions, that can be used to plan terror attacks.

46. Onor about May 24, 2020, using a subgroup of Encrypted Application # 1,
members of which included only Molina, Matthews, and CHS # 1, Molina posted several
photographs from what appears to be Inspire magazine. These photographs described the
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 10 of 14

components of an explosive device and illustrated how an explosive device could be
manufactured. Molina wrote, “Let somebody piss me off one good time and they won’t have a
house.” Molina followed that statement with a voice memo caveating that he would not do
anything like that unless he had to. He said he would not “do this” just out of boredom. Molina
advised the group that the Jnspire magazines he posted show how to make soap bombs and car
bombs.

47. | Onor about May 25, 2020, Molina and Matthews used a subgroup of Encrypted
Application # 1, members of which included only Molina, Matthews, and CHS # 1, to continue
their discussion about bomb-making. Matthews told Molina not to tell anyone they have bomb-
making materials stating, “[S]hit right there will have them alphabet boys knocking on the door.”
Based on training and experience, your affiant believes that the “alphabet boys” referred to the
FBI. Molina responded by saying, “knock on my door that motherfucker going to go” (Molina
then made an audible noise of an explosion).

48. On or about May 25, 2020, Molina and Matthews used a subgroup of Encrypted
Application # 1, members of which included only Molina, Matthews, and CHS # 1, to discuss
detailed plans for executing attacks using explosives and firearms. Molina and Matthews
communicated the following:

° Molina stated that he thought Al-Qaeda would conduct more attacks in the future,
which will give the U.S. more reason to crack down on Muslims.

° Matthews expressed a dislike for lone jihad, stating that there should be a team and a
plan. Matthews stated a preference to hit government buildings or places of interest
such as economic centers like the stock market or CIA headquarters. He also
mentioned attacking “FBI, DEA headquarters, I would hit places like that to send a
message.”

° Molina stated, “in my opinion, a lone wolf jihadi should not do that thing alone, we
need to stick together, we need to defeat them, we need to take a lot of casualties, a
lot of numbers, I don't like seeing a brother commit shahada {an Arabic term in this
context meaning martyrdom] and only takes down or injures one person like the
brother at the naval base. If you’re going to do that, you need to take out numbers.”

° Matthews responded, “in my opinion if you really want to do some damage and make
a statement I would have a team... have a 3 to 4 man team and everyone spreads out
... hit different sides then boom engulf them.” Molina indicated he may have a lone
wolf jihadi guide. Matthews stated, “you must have got those lone wolf jihadi
magazines from Dabig.” Affiant knows that Dabig was an online magazine used by
ISIS for Islamic radicalization and recruitment. Matthews also advised against attacks
at places “like malls where innocent children are . . . hit government centers.” Molina
mentioned there is not a government center near him, and there are only courthouses
and police stations in his area. Matthews offered other possible locations such as state
buildings, social security buildings, the stock market or Trump Tower in New York,
the White House (shooting the White House from the outside), and Washington, DC.
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 11 of 14

Molina continued, stating maybe four individuals “could be enough, but probably
should have 8.”

° Molina mentioned they would need to plan it out with an escape route and a
, rendezvous point in the woods. Molina then said, “[T]hen have them come in 1 by
one and boom boom.” Molina mentioned setting up traps as part of his plan. Molina
discussed that a good plan could be created with “20 or less brothers.” Molina
continued discussing a plan in which they “send a group of brothers and let them hit a
state building, while they do that we are hitting something across the city, then have a
third group hitting somewhere . . . It’s, done, game.”

° Matthews told Molina this was a good plan and suggested wearing masks and setting
up traps. Matthews also said he would rather die and be a martyr then be in jail and
that it would “ring bells if we accomplished the mission . . . rock star status baby.”
Matthews said they just needed four brothers to conduct a multi-location attack and
advised, “This could be Netflix worthy.”

° Molina stated, “we don’t even need to do that . . just make some little bombs . . .and
just do it stealth mode . . .have two brothers go to a building set up charger, while 2
other brothers setting up some chargers on important building, then walk off and turn
on the news and detonate that shit.”

° Matthews told Molina that to avoid being caught, “we can set up bombs and detonate
them and blend in with the crowd and keep doing it until caught.” Matthews
discussed the Washington, DC sniper attacks and said, “we could do sniper mode
stuff.” Molina then discussed a previous sniper attack in Texas, in which the sniper
shot at students.

° Matthews stated, “if sniper just hit police and government officials.” Matthews stated
that if hijrah did not work out, a homeland attack would be the next step and his ticket
to jannah [an Arabic term meaning heaven]. “I’d be willing to do it...let’s face it were
jihadis . . not normal Muslims.” Matthews emphasized, “this is real, not a joke.”

° Molina then stated, “doing hajj [Arabic term meaning pilgrimage] will be all eyes on
me... 15 years behind bars.” Molina then mentioned he supported ISIS.

° Matthews stated that they must be careful with the terminology they use when.
referring to ISIS and to “use word play with kuffar.” Matthews told Molina to not say
he supports the Islamic State and instead say that he supported the prophetic
methodology of the caliphate. Matthews further explained that by saying prophetic
methodology or calipha “we are really saying the Islamic State .. . kuffar too stupid
to know... .”

49. Onor about June 4, 2020, using a subgroup of Encrypted Application # 1,

members of which included only Molina, Matthews, and CHS # 1, Molina stated he had a
magazine, which was entirely focused on teaching how to make car bombs and homemade C4

10
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 12 of 14

explosives. Molina then sent CHS # 1 a PDF document detailing how to build devices, which
included: vehicle borne improvised explosive devices (VBIEDs), suicide belts, timers,
homemade bombs, and switches. Molina also indicated he did not want the referenced magazine
to be in his search history but said he had a search history of other “terroristic things.” Molina
finished the conversation with CHS # | by indicating he was trying to find an easier way to
explain what was being said in the magazine for CHS # 1 and then sent an additional screen shot
of a pamphlet on how a bomb works.

50. On or about June 12, 2020, Molina communicated on Encrypted Application # 1,
stating, “I'd be scared to [be] surrounded by Faithful Women of Allah who do not fear death. Ifa
sisters wanted to, she could make pipe bomb and easily hide it under her garment.” When
another platform member asked how children know how to make bombs, Molina stated in an
audio file that “there may be some PDFs floating around.” Molina then said “Just want to say for
the record I do not have any bomb making PDFs... . I've heard there are PDFs out there and man
I wouldn't want to download them anyways because... CIA.”

51. On or about June 12, 2020, using a subgroup of Encrypted Application # 1,
members of which included only Molina, Matthews, and CHS # 1, CHS # 1 asked why Molina
had posted a comment about a bomb going off. Molina responded that “.. . ifthe objective is to
blow the enemy up, well Ill be the one sitting there making it (the bomb) and blow myself up
Imaooo.”

52. Onor about June 21, 2020, Molina, using a subgroup of Encrypted Application #
1, members of which included only Molina, Matthews, and CHS # 1, sent a PDF with bomb-
making instructions to CHS # 1. CHS # 1 previously communicated to Molina and Matthews
that he (CHS # 1) is a native Arabic speaker. Molina translated this PDF from English to Arabic
so that CHS # lL would have an easier time understanding it. On or about the same time frame,
using the same platform, Molina sent additional bomb-making instructions that he translated
from English to Arabic for CHS # 1. Molina indicated that he used an application to
automatically translate these documents.

53. Onor about July 10, 2020, using a subgroup of Encrypted Application # 1,
members of which included only Molina, Matthews, and CHS # 1, Molina told CHS # 1 that he
planned to obtain a gun when he gets the money. Molina will choose either an SKS, AK47, or a
“scar.” Molina said a shop down the road from him customizes guns. Affiant believes “scar” is
an acronym for Special Operations Forces Combat Assault Rifle.

54. Onor about August 3, 2020, using a subgroup of Encrypted Application
# 1 named “The Real BOOM BOOM GROUP,” members of which at this time included only
Molina, CHS # 1, and OCE # 2, Molina told CHS # 1 and OCE # 2 about a multi-wave attack
strategy. Molina said that the first wave attack would be a psychological battle the purpose of
which would be to recruit soldiers using “Dawah of the correct Aqeedah, Kuff bit Taghut and
etc.”> As Molina put it, this would in turn convert a Muslim into a mujahid [Arabic term

 

5 Translated from Arabic, Dawah means to proselytize, Aqeedah means creed and Kuff bit Taghut means rejection
of the tyrant/ non-believer. Based on past statements that Molina has made, including his commitment to “raising
awareness and attempting to awaken the brothers by reminding them of jihad”, your Affiant assess that in summary,

il
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 13 of 14

meaning someone who engages in jihad], and create “like minded Muslims who will also be
interested in many counterparts such as Bomb making, media industry, Dawah, And etc. By this,
America is infiltrated.” Molina described the second wave attack as “gathering the Shuhadah’s
and plan attack coordinates on sensitive targets such as “Council halls, Courthouses in state
capitols like Austin, Washington, etc. Banks, and land wire company’s.” Molina also described
attacking communications centers and plans “to fortify a town barrier and establish the first bases
or establish a HQ.” Molina described a second wave attack, which would be coordinated with
brothers in the United Kingdom, who would also be doing a “step by step against their
government.” Molina hoped these attacks would cause mayhem and confusion.

VIII. Molina and Matthews Shared Bomb-Making Information for Purposes
of a Foreign Attack on Behalf of ISIS

55. | Onor about June 27, 2020, CHS # 1, using a subgroup of Encrypted Application
# 1, members of which included only Molina, Matthews, and CHS # 1, stated that CHS #1 would
be using the bomb-making manuals that Molina provided for two specific purposes. First, CHS
# | stated he/she wants to study them to make him/herself more knowledgeable before hijrah.
Once CHS # | purportedly traveled overseas and joined ISIS in Syria, CHS # 1 would use the
knowledge from the manuals to kill U.S. soldiers. In response, Molina stated he was not against
it and that it is in the will “ofall our hearts, we want to kill every soldier out there too, not just
the U.S. soldiers but every single soldier that belongs to those coalitions.” Molina finished the
conversation by stating, “Terrorize the hell out of them, hopefully I'll be ready when you
brothers are ready. If not, I'll join the caravan soon, Fuck these soldiers.” Molina then sent
CHS # | additional bomb-making instructions and said he would find and send some more.
After this conversation, Molina stopped using the original chat group on Encrypted Application #
1 and created a new encrypted chat group under a different name, with Matthews and CHS # 1.
Molina indicated he was trying to clear his browser history and delete the groups in which he
posted bomb-making material.

56. On or about August 25, 2020, using “The Real BOOM BOOM Group,” which at
this time included Molina, Matthews, CHS # 1, and OCE # 2, Matthews stated: “Brothers, a
sister from [European Country 1] wants material manuals can yall send me some. .. She’s of
dawla and vouched for” by “sisters” of her same nationality who are in a refugee camp in
Syria. Matthews confirmed that he meant bombs. Shortly thereafter, Molina sent two .pdf
documents containing bomb-making instructions. CHS # | and OCE #2 asked whether bombs
were being constructed in the referenced refugee camp and what the unidentified female
intended to use the manuals for. Matthews posted voice messages stating, in part, that the sister
was in European Country | and not in the referenced refugee camp but that she was in contact
with sisters in the refugee camp. He also noted that whatever the sister did with the manuals
was none of their business. Matthews noted that she reached out because she knew Matthews
was serious and that it was their duty to give her what she asked for. Matthews said that too
many questions may spook her. He stated that the manuals could be for her own jihad, that she

 

Molina is stating (in the above statement) his intention to spread the word of Islam according to his radical
interpretation of Islam. The notion of Kuff bit Taghut, is an extremist doctrine and is used frequently in ISIS
propaganda. In ISIS propaganda Taghut (tyrant) is defined as “the West” and in a recent video that Molina edited
and posted to a commercially available social media application. Taghut is defined by Abu Bakr Al Baghdadi (the
former leader of ISIS) as “the West.”

12
Case 5:20-mj-01128-HJB Document 3 Filed 09/17/20 Page 14 of 14

may be passing it off to a cousin, or that she may be getting the material for a brother in order to
protect him. When asked by CHS # | if she was going to try to make bombs in European
Country 1, Matthews stated that if she made something in that country, it would be her jihad and
the blood would be on nobody’s hands. He speculated that maybe something big was being

plotted in that country, “who knows.” Matthews went on to say that they would all be rewarded
for giving materials since they would be supporting jihad.

SUMMARY:

57. Your Affiant respectfully submits that there is probable cause to believe that
Molina and Matthews committed an offense in violation of 18 U.S.C. § 2339B by conspiring to
provide material support or resources to a designated foreign terrorist organization.

BURKE.JAMES:D,H60X39C67
2020.09.16 14:23:32 -05'00'

Special Agent James D. Burke
Federal Bureau of Investigation

 

SWORN TO TELEPHONICALLY AND SIGNED ELECTRONICALLY THIS / 7
DAY OF —,2020~ SEPYVEY" BEC, 2020

A Yr€

J/BEMPORKD
TATES MAGISTRATE JUDGE

13
